Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  June 19, 2015

The Court of Appeals hereby passes the following order:

A15D0434. BENJAMIN ABRAHAM et al. v. NATIONSTAR MORTGAGE,
    LLC.

      Applicants have filed a “Motion to Receive Out-of-Time Discretionary Appeal
Application,” asking this Court to accept their late-filed discretionary application.
Because the Court deems the application to have been timely filed on May 29, 2015,
applicants’ motion is DISMISSED as MOOT.
      Upon review of the merits of the application, however, it is hereby DENIED.

                                       Court of Appeals of the State of Georgia
                                                                            06/19/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.